Exhibit 10.7

 

ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as
of   February 27  , 2015, by and between BRAM GOLDSMITH (“Goldsmith”), on the
one hand, and CITY NATIONAL CORPORATION, a Delaware corporation (“CNC”) and CITY
NATIONAL BANK, a national banking association (“CNB”), on the other hand.

 

WHEREAS, the parties have entered into that certain Employment Agreement, dated
as of May 15, 2003, as amended (as amended, the “Agreement”);

 

WHEREAS, the initial term of the Agreement was two years from May 15, 2003 to
May 15, 2005;

 

WHEREAS, at various times, the Agreement has been amended to extend the term for
an additional two years to May 15, 2007, further amended to extend the term for
an additional year to May 14, 2008, further amended to extend the term for an
additional year until May 14, 2009, further amended December 22, 2008 in
recognition of the requirements of Internal Revenue Code § 409A, further amended
to extend the term for an additional year to May 14, 2010, further amended to
extend the term for an additional year until May 14, 2011, further amended to
extend the term for an additional year until May 14, 2012, further amended to
extend the term for an additional year until May 14, 2013; and further amended
to extend the term for an additional year until May 14, 2014; and further
amended to extend the term for an additional year until May 14, 2015;

 

WHEREAS, the parties have mutually agreed to change Goldsmith’s role on the
Board of Directors of CNC to that of Chairman Emeritus effective October 1,
2013;

 

WHEREAS, the parties now wish to further extend the term of the Agreement for an
additional period of time on substantially the same terms and conditions
presently in effect but with modifications to Goldsmith’s title and benefits
under the City National Corporation Strategy and Planning Committee Change in
Control Severance Plan (the “CIC Severance Plan”) which would be effective, if
at all, upon completion of the merger contemplated by the Agreement and Plan of
Merger, dated as of January 22, 2015, by and among CNC, Royal Bank of Canada
(“RBC”) and RBC USA Holdco Corporation (the date of such completion, the
“Effective Date”); and

 

WHEREAS, the Board of Directors of CNB and of CNC have each approved such
extension of the term of the Agreement through May 14, 2016 and, if the
Effective Date occurs prior to May 14, 2016 and Goldsmith remains employed on
the Effective Date, through the second anniversary of the Effective Date;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.              The term of the Agreement is hereby initially extended through
May 14, 2016 and, if the Effective Date occurs prior to May 14, 2016 and
Goldsmith remains employed on the Effective Date, further extended through the
second anniversary of the Effective Date;

 

2.              During the term of the Agreement, as extended hereby, Goldsmith
shall be employed as an unspecified officer of CNB;

 

3.              Through the earlier of the Effective Date and May 14, 2016,
Goldsmith shall also continue to be employed as Chairman Emeritus of the Board
of Directors of CNC;

 

4.              Upon the Effective Date, subject to Goldsmith’s continued
employment through such date, Goldsmith shall be entitled to receive from CNC or
its successor a lump sum payment in the gross amount of $1,500,000.00 (One
Million Five Hundred Thousand Dollars and No Cents), less applicable mandatory
state and federal withholdings, in full satisfaction of his participation in and
continued eligibility for any benefits under the CIC Severance Plan; such
payment to be made within thirty days of the Effective Date;

 

5.              Except as amended hereby, the Agreement shall remain in full
force and effect with respect to all other terms and conditions currently in
effect;

 

6.              All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement; and

 

7.              This Amendment shall be governed by, and construed in accordance
with the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this ELEVENTH Amendment to
their Employment Agreement dated May 15, 2003, as of the date first written
above.

 

/s/ BRAM GOLDSMITH

 

 

Bram Goldsmith

 

 

 

 

 

CITY NATIONAL CORPORATION

 

CITY NATIONAL BANK

 

 

 

 

 

By:

/s/ MICHAEL B. CAHILL

 

By:

/s/ MICHAEL B. CAHILL

Name:

Michael B. Cahill

 

Name:

Michael B. Cahill

Title:

EVP, Secretary & General Counsel

 

Title:

EVP, Secretary & General Counsel

 

--------------------------------------------------------------------------------